PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Proctor
Application No. 17/354,068
Filed: 9 Jul 2021
For: Treatment of Covid-19 with Nitroxides

:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.78(b), filed June 20, 2022, to restore the right of priority to prior-filed provisional applications.

The petition is DISMISSED.

This pending application was filed more than twelve months after the filing date of the prior provisional application(s), for which benefit is now sought.  However, since this pending application was filed within two months of the expiration of the prior provisional application(s), this is an appropriate petition under the provisions of 37 CFR 1.78(b).

A petition under 37 CFR 1.78(b) to restore the right of priority to a prior provisional application requires:

(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR 1.78(a)(3) of the prior-filed provisional application, which must be filed in an Application Data Sheet, unless previously submitted;
(2)  	the petition fee set forth in § 1.17(m); and
(3) 	a statement that the delay in filing the nonprovisional application or international application designating the United States of America within the twelve- month period set forth in  37 CFR 1.78(a)(1) was unintentional (the Director may require additional information where there is a question whether the delay was unintentional).

The instant petition fails to satisfy requirement (3) set forth above. Petitioner states that “[a]pplicant certifies that the entire delay between the date the benefit claim was due and the date the benefit claim was filed was unintentional.” However, pursuant to 37 CFR 1.78(b)(3), petitioner is required to state that “the delay in filing the nonprovisional application or international application designating the United States of America within the twelve- month period set forth in  37 CFR 1.78(a)(1) was unintentional.”

Any request for reconsideration of this decision must be accompanied by a proper statement of unintentional delay.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Via EFS-Web 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions